        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 1 of 29



                             UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK



ANNE DE LACOUR, ANDREA WRIGHT,
and LOREE MORAN individually and on                Case No. 1:16-cv-08364
behalf of all others similarly situated,

         PlaintiffS,

   v.

COLGATE-PALMOLIVE CO., and TOM’S
OF MAINE INC.

        Defendants.




                   DECLARATION AND EXPERT REPORT OF

                              J. MICHAEL DENNIS, PH.D.

                                        JUNE 15, 2018

I, J. Michael Dennis, Ph.D., declare as follows:


1. I have been retained by counsel for Plaintiffs in the matter of the named Plaintiffs Anne de
   Lacour, Andrea Wright, and Loree Moran (“Plaintiffs”) versus the Colgate-Palmolive Co.
   and Tom’s of Maine, Inc. (“Defendants”). If called upon to testify, I would and could testify
   competently to all such subject matter in this Declaration and Expert Report.
2. I am currently a Senior Vice President at NORC in Chicago, IL. I lead the online panel
   survey research business for NORC. NORC is one of the premier survey research
   organizations in the United States. Affiliated with the University of Chicago, NORC has
   conducted research for Federal, foundation, and academic clients for 75 years, and is
   responsible for some of the most prestigious survey projects in the U.S, including the General
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 2 of 29




   Social Survey and the Survey of Consumer Finance. Prior to joining NORC in December
   2014, I was a Managing Director at GfK (which acquired my employer Knowledge Networks
   in 2012). GfK is the fifth largest market research firm worldwide, offering research services
   in 90 countries. I have worked as a survey research expert for more than 20 years, authoring
   more than 60 articles, conference and seminar papers, or book chapters. I am recognized as
   an expert in survey research methods. I am a frequent speaker at the annual meetings of the
   American Association for Public Opinion Research (“AAPOR”) and the American Statistical
   Association. In recognition of my expertise in online surveys, I was appointed to be a
   member of the AAPOR Task Force on Online Panels that published recommendations for
   researchers regarding online surveys.
3. I have been personally involved in the design and conduct of hundreds of statistical surveys
   using the internet mode of data collection over the last 18 years, including the kind of
   consumer survey described in this report.
4. Designing and conducting surveys about the opinions, perceptions, attitudes, preferences, and
   values of consumers, voters, members of associations, and citizens is a service that I have
   provided for my customers for more than 20 years. I have designed and conducted consumer
   surveys that have been accepted by courts in the following cases:
       •   Price [Miles] v. Philip Morris. In the Circuit Court, Third Judicial Court, Madison
           County, Illinois. Case No. 00 L 0112.

       •   Zill v. Sprint. County of Alameda, Superior Court of the State of California. Case No.
           RG03114147. Collectively the “cellphone unlocking cases.”

       •   Ebin v. Kangadis Food Inc. U.S. District Court for the Southern District of New
           York. Case No. 1:13-cv-02311.

       •   Sachs and Alden v. Toyota Motor Corporation. Superior Court of the State of
           California, County of Los Angeles. Case No. BC443701.

       •   Avram v. Samsung Electronics America, Inc. and Lowe’s Home Centers. United
           States District Court for the District Of New Jersey. Civil Action No. 2:11-cv-6973
           (KM) (SCM).

       •   Geanacopoulos v. Philip Morris, USA. Commonwealth of Massachusetts Superior
           Court. Civil Action No. 98-6002-BLSI.

                                                                                                  2
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 3 of 29




       •    Scotts EZ Seed Litigation. U.S. District Court for the Southern District of New York.
            Case No. 12-CV-4727 (VB) (PED).

       •    Dzielak v Whirlpool. U.S. District Court District of New Jersey. Case No. 12-cv-
            00090 (D.N.J.).

       •    Pettit v. Procter & Gamble [RE: Flushable Wipes]. U.S. District Court for the
            Northern District of California. CASE NO. 3:15-CV-02150-RS.

5. I have participated in the design and execution of price premium studies using conjoint
   methodology and analysis in the context of litigations. These cases include, but are not
   limited to, Brown v. The American Tobacco Company; Craft v. Philip Morris; Jones v.
   Nutiva; Hunter v. Nature's Way; Fitzhenry-Russell v. Dr. Pepper Snapple Group; Brenner v.
   Procter & Gamble Co.; Martinelli v. Johnson & Johnson and McNeil Nutritionals. I have
   also participated in the design and execution of other price premium studies using non-
   conjoint approaches in Price [Miles] v. Philip Morris; Zill v. Sprint; Ebin v. Kangadis Food
   Inc.; Sachs and Alden v. Toyota Motor Corporation; Avram v. Samsung Electronics America,
   Inc. and Lowe’s Home Centers; Geanacopoulos v. Philip Morris, USA.; Scotts EZ Seed
   Litigation; Dzielak v Whirlpool.
6. I have testified on more than twenty occasions as an expert witness, both in deposition and at
   trial.
7. During the period 2000 to 2013, I managed all the online panel research conducted by
   Knowledge Networks (acquired by GfK in January 2012) on behalf of federally funded
   principal investigators who conduct health, economic, social, and political research. When I
   began at Knowledge Networks as the Vice President of Operations and Survey Research in
   2000, I was responsible for leading survey research for the company and for developing the
   probability-based KnowledgePanel, which was the core company asset for Knowledge
   Networks. As part of the start-up of Knowledge Networks, I also designed and implemented
   approximately 20 internally funded surveys in the areas of health, finance, public policy, and
   consumer research, and oversaw the scientific direction and operational management of the
   construction of KnowledgePanel.
8. In 2001, I founded the client-facing business unit “Government & Academic Research” for
   Knowledge Networks. In the role of Managing Director, I oversaw a staff of more than 50

                                                                                                    3
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 4 of 29




   researchers. I advised clients on the design of all phases of their survey research projects,
   including sample design, questionnaire design, quality control procedures, and data analysis.
   The research I conducted has had to meet the high-quality standards maintained by federal
   sponsors of statistical surveys funded by agencies such as the U.S. Centers for Disease
   Control and Prevention, the Environmental Protection Agency, and the National Science
   Foundation. I have been the principal investigator for studies funded by the U.S. National
   Science Foundation. My opinions have been quoted in The Wall Street Journal, The New
   York Times, Crain’s Chicago Business, and Business Week.
9. Before joining Knowledge Networks, I was a Senior Scientist at Abt Associates, where I
   managed the data collection for the largest random digit dialing telephone survey in the
   United States, the National Immunization Survey, which was funded by the U.S. Centers for
   Disease Control and Prevention with management support from the National Center for
   Health Statistics. I also led other survey studies funded by the National Institute on Alcohol
   Abuse and Alcoholism, the National Cancer Institute, the Social Security Administration, and
   the White House Office of National Drug Control Policy.
10. The cases in which I have testified as an expert, either at deposition or trial, during the last
   four years are:

   A. June 24-June 25, 2014. Expert Testimony at Trial. NCAA Student-Athlete Name and
      Likeness Licensing Litigation. U.S. District Court for Northern District of California.
      Case No. 4:09-cv-01967-CW.
   B. July 3, 2014. Expert Deposition. Socratic Technologies, Inc. v Young Ko et al. Superior
      Court of the State of California, City and County of San Francisco. Case No. CGC-13-
      530955.
   C. July 31, 2014. Expert Deposition. Jeffrey Sachs and James Alden v. Toyota Motor
      Corporation. Superior Court of the State of California, County of Los Angeles. Case
      No. BC443701.
   D. October 7, 2014. Expert Deposition. Ebin v. Kangadis Food Inc. U.S. District Court for
      the Southern District of New York. Case No. 1:13-cv-02311.
   E. November 24, 2014. Expert Deposition. Thomas Geanacopoulos v. Philip Morris, USA.
      Commonwealth of Massachusetts Superior Court. Civil Action No. 98-6002-BLSI.
   F. June 10, 2015. Expert Deposition. Michael J. Otto v. Abbot Laboratories. United States
      District Court, Central District of California. Case No. 5:12-CV-01411-SVW-DTB.
   G. August 21, 2015. Expert Deposition. Lynne Avram v. Samsung Electronics America,
      Inc. and Lowe’s Home Centers. In the United States District Court for the District Of
      New Jersey. Civil Action No. 2:11-cv-6973 (KM) (SCM).



                                                                                                       4
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 5 of 29




   H. September 18, 2015. Expert Deposition. Scott Miller v. Fuchu, Inc. and Fuhu Holdings,
      Inc. In the United States District Court of California, Western Division. Case No. 14-cv-
      6119 CAS-AS.
   I. November 9-10, 2015. Expert Testimony at Trial. Thomas Geanacopoulos v. Philip
      Morris, USA. Commonwealth of Massachusetts Superior Court. Civil Action No. 98-
      6002-BLSI.
   J. February 5, 2016. Expert Deposition. Miner v Philip Morris Companies, Inc. and Philip
      Morris, Incorporated. In the Circuit Court of Pulaski County, Arkansas Sixth Division
      Case No. 60CV03-4661.
   K. February 12, 2016. Expert Deposition. Scotts EZ Seed Litigation. Case No. 12-CV-
      4727 (VB) (PED) (S.D.N.Y.).
   L. March 8, 2016. Expert Deposition. Dzielak v Whirlpool. Case No. 12-cv-00090 (D.N.J.).
   M. March 18, 2016. Expert Deposition. Darisse v. Nest Labs, Inc. Case No. 5:14-cv-01363.
      U.S. District Court of Northern California.
   N. March 22. 2016. Expert Testimony at Trial. Larsen (formerly Craft) v. Philip Morris,
      Missouri Circuit Court, Twenty-Second Judicial Court. Case No. 002-00406-02.
   O. May 5, 2016. Expert Deposition. Miner v Philip Morris Companies, Inc. and Philip
      Morris, Incorporated. In the Circuit Court of Pulaski County, Arkansas Sixth Division
      Case No. 60CV03-4661.
   P. August 29, 2017. Expert Deposition. Jones et al. v. Nutiva. Case No. 3-16-cv-00711-
      HSG. United States District Court for the Northern District of California.
   Q. October 17, 2017. Expert Deposition. Brenner v The Procter & Gamble Co. Case No.:
      8:16-1093-JLS-JCG. United States District Court for the Central District of California.
   R. October 23, 2017. Expert Deposition. Dean et al v Colgate-Palmolive Co. Case No.
      5:15-CV-00107. United States District Court for the Central District of California.
   S. November 13, 2017. Expert Deposition. Joann Martinelli et al v. Johnson & Johnson
      and McNeil Nutritionals, LLC. Case No. 2:15-cv-01733-JAM-DAD. United States
      District Court, Eastern District of California.
   T. November 21, 2017. Expert Deposition. Strumlauf et al v. Starbucks Corporation. Case
      No. 4:16-cv-C1306-YGR. United States District Court, Northern District of California.
   U. December 11, 2017. Expert Deposition. In re: AMLA LITIGTATION. Civil Action No.
      1:16-cv-06593 (JSR). United States District Court, Southern District of New York.
   V. January 19, 2018. Expert Deposition. Williams-Sonoma Song-Beverly Act Cases.
      Superior Court of the State of California, County of San Francisco. Case No. JCCP 4611.
   W. April 13, 2018. Expert Deposition. Fitzhenry-Russell, et al. v. Dr. Pepper Snapple
      Group, Inc., Dr Pepper/Seven Up, Inc., and Does 1-50, Case Nos. 5:17-cv-00564-NC
      (lead); 5:17-02341-NC (consolidated). United States District Court, Northern District of
      California.

11. My current curriculum vitae is attached as Attachment A.
12. Plaintiffs’ counsel has retained my services at the hourly rate of $400. My compensation is
   not contingent on the results of my work or any outcome of the litigation.




                                                                                                  5
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 6 of 29




                               SCOPE OF MY EXPERT REPORT

13. I understand that Plaintiffs contend that Defendants misled reasonable consumers by their use

    of the “natural” claim about their Tom’s of Maine product line (the “Tom’s Products” or the

    “Products”). 1 Plaintiffs allege that Defendants were able to obtain a price premium on their

    products as a result of deceiving consumers by falsely using the “natural” claim on their

    personal care products. According to Plaintiffs, they and class members have suffered

    economic loss because the Tom’s Products contain ingredients that are not natural.

14. I was asked by Plaintiffs’ counsel to design, conduct, and report on a reliable consumer

    survey to address issues relevant to the litigation. I understood my assignment was to

    measure whether the “natural” claim on Tom’s toothpaste products (of various sizes, pack

    sizes, and flavors) causes any market price premium to be paid by Tom’s of Maine

    consumers and, if so, the amount of the price premium. I understood my price premium

    survey would provide data for calculating any economic loss suffered by the proposed class

    of consumers. I understand that Plaintiffs’ counsel might ask me at a later time to measure

    the market price premium, if any, attributable to the “natural” claim on Tom’s deodorant

    products. 2


                               OVERVIEW OF WORK PERFORMED

15. Based on my knowledge and expertise in the fields of survey research and consumer market
    research, I designed and conducted a reliable price premium survey. The price premium
    survey, as indicated by its name, measures the market price premium, if any, that is
    attributable to the challenged “natural” claim used by Defendants on their toothpaste

1
  See, generally, First Amended Class Action Complaint, Dkt. 8, filed January 18, 2018
("Complaint").
2
  In conducting a price premium survey regarding Tom’s deodorant products, I would use the
same price premium survey methodology that I describe in this declaration and expert report,
with appropriate changes to the sampling protocol and to the conjoint survey’s attributes and
levels (e.g., to reflect the brands that compete with Tom’s deodorants, the price points for Tom’s
of Maine deodorant products and its competitors’ products, and other factors that influence
consumer choice of deodorant products).
                                                                                                    6
          Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 7 of 29




      products (of various sizes, pack sizes, and flavors). The price premium survey also provides
      evidence of the extent to which the challenged claim is material to consumers’ purchasing
      decisions. I conducted the price premium survey in a number of sequential steps, as
      summarized here and further explained below.
16.




                                                                                      also conducted
      a local market scan of Tom’s toothpaste retail prices in the vicinity of San Francisco,
      California. Second, I began the process of designing the survey by creating a sampling plan
      for my price premium survey. I designed the sample plan to assure that the responses to my
      price premium survey would be generalizable to the proposed class. Third, I designed the
      price premium survey questionnaire based on my review of Defendants’ product packaging
      and market research and my twenty-five years of experience in survey research, among other
      things. Fourth, I retained a survey vendor to program the survey questionnaire that I
      designed. Fifth, to test whether respondents understood the questionnaire, I conducted
      cognitive (“one on one”) interviews with Tom’s of Maine consumers using my price
      premium survey. Sixth, after making changes to the survey based on my cognitive
      interviews and review of the survey, I pretested the survey with Tom’s of Maine consumers.
      Seventh, I compiled the data from the completed interviews, reviewed the data to assess the
      quality of the survey data, and analyzed the interviews. Finally, I wrote this declaration and
      expert report.
17. In addition, in designing the price premium survey, I considered supply-side factors and real-
      world market transaction information from consumer transaction data for Defendants’
      products and for their competitors, which I obtained from my market scan of retail prices of
      Tom’s of Maine toothpastes and their competitors sold in grocery, discount, and drug stores
      in the San Francisco Bay Area (as shown in Attachment B), as well from market transaction
      data from Nielsen as provided by Mr. Weir.
18. I designed the price premium survey in consultation with Plaintiffs’ damages expert, Mr.


3
 COLGATETOMS00005158; COLGATETOMS00005284; COLGATETOMS00014108;
COLGATETOMS00020980; COLGATETOMS00021173; COLGATETOMS00023391.
                                                                                                       7
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 8 of 29




    Weir. The data from my price premium survey provide a source of data for Mr. Weir to
    analyze and calculate the amount of economic damages suffered by class members that is
    specifically attributable to the challenged “natural” claim used by Defendants on their
    toothpaste products (of various sizes, pack sizes, and flavors).
19. I designed and conducted the price premium survey in conformance with best practices for
    litigation surveys as documented by Professor Shari Seidman Diamond of Northwestern
    University in her “Reference Guide on Survey Research.” 4 My price premium survey
    employs a sound methodology, in light of the considerations documented by Robert Groves
    et al. in their survey research textbook, Survey Methodology (Second Edition), by Peter
    Marsden and James Wright in the Handbook of Survey Research (Second Edition), by
    Norman Bradburn et al in Asking Questions, by Roger Tourangeau et al in The Psychology
    of Survey Response, and by marketing scientists specializing in price premium surveys and
    analysis (Green and Srinivasan, 1990; Orme, 2014; Sawtooth Software Technical Paper
    Series, 2009, 2017), among others.
20. I designed the price premium survey to provide data for the calculation of any economic
    damages suffered by the proposed class of Tom’s of Maine toothpaste consumers. If
    requested by Plaintiffs’ counsel, I would conduct my price premium survey with appropriate
    changes to calculate any price premium attributable to the “natural” claim for Tom’s of
    Maine deodorant products. In conducting such a price premium survey regarding Tom’s
    deodorant products, I would use the same price premium survey methodology that I used in
    my price premium survey of Tom’s toothpastes having the “natural” claim. I would make
    appropriate changes to the price premium survey to assure that my survey results are
    generalizable to the proposed class of Tom’s of Maine deodorant consumers. I would also
    make appropriate changes to the conjoint survey’s attributes and levels to reflect the brands
    that compete with Tom’s deodorants, the price points derived from real-world market
    transactions, and other factors that influence consumer choice of deodorant products. I
    would conduct cognitive interviews with Tom’s of Maine deodorant consumers and review
    the Defendants’ market research on deodorant products to inform the appropriate selection of


4
 Shari Seidman Diamond, 2011, “Reference Guide on Survey Research,” Reference Manual on
Scientific Evidence (Third Edition).

                                                                                                    8
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 9 of 29




   attributes and levels for the conjoint survey. I would use the same analytic approach in
   calculating the price premium, if any, that is solely attributable to the use of the “natural”
   claim on Tom’s of Maine deodorant products.
21. In the paragraphs below, I first describe the methodologies and document the steps that I took
   to design and implement the price premium survey and then, at the end of my report, I
   provide the price premium result.


                         METHODOLOGICAL CONSIDERATIONS FOR
                             THE PRICE PREMIUM SURVEY

22. My survey consisted of (i) a screening section of the survey to identify a representative
   sample of Tom’s of Maine toothpaste consumers for my price premium survey and (ii) the
   price premium survey itself based on Choice-Based-Conjoint methodology.
23. Study Target Population. The study target population for the consumer perception survey
   consisted of non-institutionalized U.S. adults age 18 and over who had purchased Tom’s of
   Maine toothpaste for personal use in the past 12 months (before taking the survey). To
   qualify for the consumer survey, respondents must answer a series of screening survey
   questions as shown in Attachments C and D for the survey questionnaire specifications and
   for Attachment E showing the online survey showed the respondents. The screening
   questions are mapped to the definition of the study target population. I designed the study
   target population to provide a representative sample of Tom’s toothpaste consumers whose
   responses would be generalizable to proposed class members in California, Florida, and New
   York. I designed the study target population to also provide reliable and generalizable data
   for the national population of Tom’s of Maine toothpaste consumers.
24. To qualify for the price premium survey and be a study participant, the respondents must
   answer a series of questions whereby their responses meet all of the following conditions: be
   a U.S. resident; be at least age 18; did not take a survey about oral care products in the past
   30 days; purchases at least some of the groceries for their household; purchased Tom’s of
   Maine toothpaste for personal use during the past twelve months. Therefore, my sampling
   approach is premised on surveying adult U.S. consumers who are actual and recent
   purchasers of Tom’s of Maine toothpaste consumers. All my survey respondents purchased
   Tom’s of Maine toothpaste during the proposed class period (purchasers of Tom’s Products

                                                                                                     9
         Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 10 of 29




      on or after September 24, 2015).
25. Conjoint Survey Methodology. The price premium survey uses the choice-based conjoint
      methodology utilizing the Sawtooth software system for online data collection. (For the
      purposes of my declaration, I use interchangeably the expressions “price premium survey”
      and “conjoint survey.”) Choice-based conjoint is the most widely used type of conjoint
      survey. 5 Since at least the 1990s, conjoint surveys have been a generally accepted and
      commonly used tool in market research to estimate market demand for new products and
      services, among other purposes. 6 Specifically, choice-based conjoint is a standard marketing
      research technique for quantifying consumer preferences for products and for the component
      features that make up a product. 7 Conjoint analysis can be used to break down the utility of a
      conceptual feature into its component parts. My use of the conjoint methodology is to
      measure the marketplace price premium solely attributable to Defendants’ use of the
      challenged “natural” claim. Conjoint surveys are used widely in industry and government. 8
      Conjoint is widely accepted by courts as a reliable methodology. 9


5
 See generally, the Sawtooth Software technical papers on choice-based conjoint available at
http://www.sawtoothsoftware.com/support/technical-papers. See Orme, 2014; Sawtooth
Software Technical Paper Series, 2009, 2017.
6
 Green, Paul E. and V. Srinivasan, 1990. Conjoint Analysis in Marketing Research: New
Developments and Directions.
7
    Orme, 2014.
8
 While conjoint surveys have been common on market research since 1990s for product
development and other purposes, it is increasingly used in the public sector. For instance, the
Food and Drug Administration uses the approach in regulatory benefit-risk assessments. (F.
Reed Johnson and Mo Zhou, 2016, “Patient Preferences in Regulatory Benefit-Risk
Assessments: A US Perspective). In another example, public health planners are increasingly
using choice-based conjoint to collect public input in health service planning, healthcare finance
debates, and the treatment choices of individual patients, among other uses. Charles E.
Cunningham, Ken Deal, and Yvonne Chen, December 2010, “Adaptive Choice-Based Conjoint
Analysis: A New Patient-Centered Approach to the Assessment of Health Service Preferences.”
9
  See, e.g., Dzielak v. Whirlpool Corp., 2017 WL 1034197, at *6-8 (D.N.J. Mar. 17, 2017)
(finding related methodology “passes muster under the Daubert considerations,” including its
“relationship to other established reliable techniques (particularly, the conjoint analysis
technique of which it is a part)”); In re: Lenovo Adware Litig., 2016 WL 6277245 (N.D. Cal.
2016) (certifying class where damages model was based on conjoint analysis); In re ConAgra
Foods, Inc., 90 F. Supp. 3d 919, 1027-31 (C.D. Cal. 2015) (concluding an expert’s “conjoint
                                                                                                  10
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 11 of 29




26. My selection of the conjoint tool itself is based on the fact that conjoint surveys are, in
     substantial part, based on the fact that consumers are profoundly familiar with the task of
     shopping – comparing products, evaluating them, and making choices. Conjoint surveys take
     advantage of the fact that consumers are accustomed to making choices and their real-world
     experiences of choosing among product alternatives. An industry leader in conjoint analysis
     tools observes:

        Choice-based conjoint analysis has attracted much interest in the marketing research
        field. There are several reasons for its position as the most widely used conjoint-related
        approach today: The task of choosing a preferred concept is similar to what buyers
        actually do in the marketplace. Choosing a preferred product from a group of products is
        a simple and natural task that everyone can understand. 10

27. Prior to the adoption of choice-based conjoint in marketing research, it was common for
     researchers to ask respondents to rank and rate new product concepts and features. Choice-
     based conjoint, in contrast, asks the respondent to express their preferences by choosing from
     sets of concepts (such as product profiles). As such, the respondent experience in answering
     choice-based conjoint surveys is similar to what buyers actually do in the marketplace – that
     is, choosing a preferred product from a group of products.
28. I designed the conjoint survey to provide the respondents (i) the appropriate decision-making
     context for answering the choice questions, (ii) instructions for how to compare the product
     profiles and answer the choice questions, and (iii) clear descriptions of the attributes


analysis is, at this stage, sufficiently reliable to be used in calculating class-wide damages”);
Guido v. L’Oreal USA, Inc., 2014 WL 6603730, at *4-8 (C.D. Cal. 2014) (collecting cases and
finding conjoint analysis satisfied class certification requirements of Comcast); TV Interactive
Data Corp. v. Sony Corp., 929 F. Supp. 2d 1006, 1020-26 (N.D. Cal. 2013) (denying motion to
exclude conjoint analysis) Microsoft Corp. v. Motorola, Inc., 904 F. Supp. 2d 1109, 1119-20
(W.D. Wash. 2012) (conjoint analysis survey was “admissible as relevant under FRE 401 and
402 and . . . sufficiently reliable under FRE 702 and Daubert”). See also Khoday v. Symantec
Corp., No. 11-180 (JRT/TNL), (2014 WL 1281600, at *10 (D. Minn. March 13, 2014); Sanchez-
Knutson v. Ford Motor Company, 310 F.R.D. 529, 538-39 (S.D. Fl. 2015); Brown v. Hain
Celestial Group, Inc., 2014 WL 6483216, at *19 (N.D. Cal. Nov. 18, 2014); Microsoft v.
Motorola, Inc., 904 F.Supp.2d 1109, 1119-20 (W.D. Wa. 2012); In re Scotts EZ Seed Litig., 304
F.R.D. 397, 413-15 (S.D.N.Y. 2015); Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir.
2017).
10
  Sawtooth Software Technical Paper Series, 2017, “The CBC System for Choice-Based
Conjoint Analysis,” p.2.
                                                                                                 11
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 12 of 29




   themselves. The conjoint survey I designed and implemented for this study, in my expert
   opinion, is relatively simple and cognitively easy for respondents compared to standard
   market research conjoint surveys. The basis for this opinion is as follows:


       •   The survey sample was restricted to actual recent purchasers of Tom’s of Maine
           toothpastes. I interviewed consumers that had recently experienced making
           purchases of Tom’s of Maine toothpaste. Therefore, the conjoint survey had personal
           relevance to the respondents.

       •   Typical conjoint surveys can have six or more attributes for the respondents to
           consider. My survey has only six: brand, flavor, product benefits, product
           descriptions, ingredients, and price.

       •   Some conjoint surveys will present four product profiles for each choice task. My
           survey provides only three, which reduces the cognitive burden on the survey
           respondent and generally makes it easier for the respondent to process the presented
           product choices.

       •   Conjoint surveys often have 12 to 20 choice tasks for the respondent to consider and
           decide which products they prefer. My survey is on the low end of the usual range
           with only 10 choice tasks for each respondent. The result is more reliable data since
           there is less potential for respondents to experience fatigue in answering the choice
           questions.

       •   Respondents were provided a “None of these” option in the conjoint survey;
           therefore, respondents were not forced to select one of the three product profiles.
           Respondents not having a preference for a toothpaste product presented to them in the
           conjoint survey had the option to select “None of these.”

       •   To reduce the complexity of the choice task for the respondents, I kept the product
           size of the toothpaste a constant (5.5 ounces) for the product profiles in the conjoint
           survey. Therefore, the respondents did not have to weigh the potential for variations
           in product size when making their product choices in the conjoint survey.

       •   Also, to reduce cognitive burden on the respondents, I showed the respondent only
           two to five claims for each product profile. Respondents were randomly presented a
           subset of claims from the list of thirteen possible claims. “Natural” – the challenged
           claim – is one of the thirteen possible claims shown in the product profiles.

29. These steps are generally accepted techniques in the field to prevent excessive cognitive
   burden on respondents and produce reliable responses from conjoint surveys.
30. In determining which attributes to include in the conjoint survey, I considered the


                                                                                                 12
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 13 of 29




     information collected during my cognitive interviews with Tom’s of Maine consumers.




31. I included the logos for the five toothpaste brands presented in my survey to improve the
     recognizability of the specific brands for my price premium survey respondents. I
     emphasized the brand attribute in the price premium survey by displaying the brand logos on
     the top row of the choice screens. Because my survey respondents are actual consumers of
     toothpaste, the respondents could rely on their personal experience with the toothpaste brands
     in making their choices in the price premium survey. For instance, in making their choices,
     respondents can consider whether they prefer the taste, texture, color, etc. of the brand.
     Moreover, by including the brand attribute in the choice screens (as logos), the “brand
     equity” of the brand will be reflected in respondents’ answers to my choice questions since
     the brand logos enable the respondent to factor in any family history, inertia, nostalgia, or
     personal traditions regarding the brand. 12


                                                         The brand logos are shown below.




32. In designing the conjoint survey, I considered and included numerous real-world, supply-side


11
 COLGATETOMS00005158; COLGATETOMS00005284; COLGATETOMS00014108;
COLGATETOMS00020980; COLGATETOMS00021173; COLGATETOMS00023391.
12
  Market researchers commonly refer to “brand equity” or “brand-specific effect” as the
component of consumer preference that is not explained by “objectively measured attributes”
(such as the features of a product). See Park and Srinivasan, 1994, p.272.


                                                                                                     13
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 14 of 29




   factors for the products at issue, so that my survey would accurately measure the price
   premium attributable to the challenged claim, i.e., the intersection between demand-side
   factors (willingness to pay) and supply-side factors (willingness to sell), to determine the
   actual effect of the challenged claim on market price. I took into account the fact that this
   product is sold in a well-developed, longstanding, and competitive market, through a variety
   of retail outlets. My price premium survey included market-based price points for Tom’s of
   Maine toothpaste and their competitors based on actual real-world prices that consumers
   have paid for the products. The actual real-world pricing of the products reflects the actual
   number of units sold, the costs of manufacturing, the costs for distribution, advertising, and
   marketing, and margin, among other supply-side factors. My price premium survey also
   incorporates other market-based attributes besides price, such as actual competing products
   in the marketplace identified by Defendants. I used real brand logos, product photos and
   actual wording of label claims and ingredient lists from these competing brands in the
   survey. Further, I took into account the fact that the quantity supplied of Defendants’ and
   competitors’ toothpaste products is a known fact and is fixed as a matter of history.
33. Other sources of information that I considered in designing the conjoint survey include the
   following: advertised pricing and actual retail and wholesale transaction data for Defendants’
   products and the products of their competitors; a market scan of the leading brands of
   toothpaste available for purchase in retail stores (Attachment B); and Defendants’ and
   competitors’ product labels used during the class period, among other things.
34. The conjoint survey that I designed and implemented is based on certain “levels” within the
   attributes. To define terms, an “attribute” is a feature type such as brand, price, or a label on
   the product package. A “level” is one of the options for an attribute. For instance, “Tom’s of
   Maine” is a level for the “Brand” attribute, while “Peppermint” is a level for the “Flavor”
   attribute. Each attribute in the conjoint survey has two or more levels.
35. The attributes and levels used in the conjoint survey are shown below in two tables to
   facilitate the presentation: a table for the attributes and levels for the non-ingredients
   attributes and a separate table for the ingredients attribute.




                                                                                                   14
Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 15 of 29




Attributes and Levels for the Price Premium Survey, Excluding the Ingredients
                                    Attribute
           ATTRIBUTES             LEVELS
                                  Tom's of Maine




                                  Clean Mint
                                  Fresh Mint
                                  Strawberry
                 Flavor
                                  Peppermint
                                  Spearmint
                                  Fennel
                                  Cavity Protection
                                  Whole Care
                                  Sensitive
             Product Benefits
                                  Antiplaque & Whitening
                                  Deep Clean
                                  Advanced Whitening
                                  Natural
                                  Fluoride-Free
                                  With Fluoride
                                  Clinically Proven
                                  Whitening
                                  Clinically Proven Whitening
                                  Technology
           Product Descriptions   Fresh Breath
                                  Fights Cavities
                                  Helps Prevent Tartar Build-Up
                                  Safe for Enamel
                                  No Artificial Dyes or Sweeteners
                                  Helps Prevent Stains
                                  Baking Soda
                                                   $3.00
                                                   $4.00
                  Price
                                                   $5.00
                                                   $6.00




                                                                                15
  Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 16 of 29




The Ingredients Attribute and Levels, with the Product Associated with the Ingredients

                                                                     Derived from this Product and
    Ingredient No.                 Ingredient List                  Shown for this Toothpaste in the
                                                                               Conjoint
                     Active Ingredient: Sodium
                     Monofluorophosphate (0.76%) (0.15% w/v
                     Fluoride Ion). Inactive Ingredient: Calcium
    Ingredients 1    Carbonate, Water, Glycerin, Sodium             Tom's of Maine "Cavity Protection"
                     Bicarbonate, Xylitol, Sodium Lauryl Sulfate,
                     Natural Flavor, Carrageenan, Benzyl
                     Alcohol
                     Active Ingredient: Sodium
                     Monofluorophosphate (0.76%) (0.13% w/v
                     Fluoride Ion). Inactive Ingredient: Glycerin,
    Ingredients 2    Water, Calcium Carbonate, Hydrated Silica,        Tom's of Maine Whole Care
                     Xylitol, Chondrus Crispus (Carrageenan),
                     Natural Flavors, Sodium Lauryl Sulfate,
                     Sodium Bicarbonate, Zinc Citrate.
                     Arginine Bicarbonate, Benzyl Alcohol,
                     Calcium Carbonate, Hydrated Silica, Natural
                     Flavor (Peppermint Oil and Other Natural      Tom's of Maine Sensitive; "Sensitive"
    Ingredients 3
                     Flavor), Sodium Bicarbonate, Sodium Lauryl          is also
                     Sulfate, Sorbitol, Titanium Dioxide, Water,
                     Xanthan Gum, Xylitol.
                     Calcium Carbonate, Glycerin, Water,
                     Xylitol, Hydrated Silica, Natural Flavor
                                                                      Tom's of Maine Anti-Plaque &
    Ingredients 4    (Peppermint Oil), Sodium Lauryl Sulfate,
                                                                                 Whitening
                     Zinc Citrate, Carrageenan, Sodium
                     Bicarbonate.
                     Active Ingredients: Sodium Fluoride
                     (0.243%). Inactive Ingredients: Sorbitol,
                     Water, Hydrated Silica, PEG-6, Sodium
                     Lauryl Sulfate, Flavor, Zinc Citrate,
    Ingredients 5
                     Cellulose Gum, Carrageenan, Sodium
                     Saccharin, Hydroxyethylcellulose, Sodium
                     Citrate, Stannous Chloride, Polyethylene,
                     Titanium Dioxide, Blue 1 Lake.
                     Ingredients. Sodium Fluoride 0.24% (0.15%
                     w/vFluoride Ion) - Anticavity. Inactive
                     Ingredients: Water, Hydrated
                     Silica, Glycerin, Sorbitol, PVM/MA
    Ingredients 6    Copolymer, Sodium Lauryl Sulfate, Flavor,
                     Cellulose
                     Gum, Sodium Hydroxide, Propylene
                     Glycol,Carrageenan, Sodium Saccharin, Tita
                     nium Dioxide.



                                                                                                   16
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 17 of 29




36. In the actual choice tasks, respondents are shown three different product profiles from which
   to make a selection (and also provided a “none of these” option). Each product profile is
   distinguished by the combination of attributes and levels shown above. While each product
   profile has the same list of attributes, the actual levels for each attribute are randomly
   displayed (with some documented constraints). Therefore, the respondent is making
   selections based on comparing different toothpaste products that vary by brand, nutrition
   facts, type, flavor, and product descriptions. Below is an example of a choice task for a
   respondent. The product profiles “Toothpaste A,” “Toothpaste B,” and “Toothpaste C” are
   randomly generated by the Sawtooth software. The “natural” claim in this example is shown
   as a “Product Description” for Toothpaste A. Respondents are asked “If these were your
   only options, which of these TOOTHPASTES would you purchase in real life?”
   Respondents had the option to select one of the three product profiles or select “None of
   these.”




                                                                                                17
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 18 of 29




           Example of a Choice Task for a Respondent in the Price Premium Survey




37. By making a series of choices across 10 choice tasks, the respondent reveals the utility of the
   attributes (e.g., price sensitivity, loyalty to a specific brand, appeal of specific claims on
   labels, etc.). The elegance of the conjoint design is that it encourages respondents to make
   decision trade-offs in considering various combinations of attributes and levels (for instance,
   by weighing their loyalty to a specific brand versus their sensitivity to price).


                                       COGNITIVE INTEVIEWS

38. To inform the questionnaire design and the selection of the attributes and attribute levels, I

   conducted one-on-one cognitive interviews with Tom’s of Maine consumers. On May 26,

   2018, I conducted seven cognitive interviews lasting approximately 30 minutes on average.

   The cognitive interviewing methodology provided me an opportunity to determine whether


                                                                                                     18
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 19 of 29




     respondents interpreted my items in the manner that I intended, to identify areas for

     improving the clarity of my survey questions, and to fine-tune the attributes and levels in my

     conjoint survey.

39. In the cognitive interviews, I showed real Tom’s of Maine toothpaste consumers the actual

     conjoint survey questions on their computer screens and asked for their feedback. Such

     interviews are the gold-standard for survey pre-testing. These cognitive interviews showed

     that respondents fully understood that they were engaged in a hypothetical shopping

     experience focused on the making toothpaste product choices and had all the information

     needed to make the requested choices. When I received feedback from these cognitive

     interview respondents, I considered the feedback and incorporated it as appropriate into the

     final design of the survey.

40. To prevent error in surveys, cognitive interviewing is the gold-standard methodology for

     testing survey questionnaires with respondents. According to one of the foremost experts in

     cognitive interviewing, Gordon Willis and his co-author:


        Cognitive interviewing is an evidence-based, qualitative method specifically designed to
        investigate whether a survey question—whether attitudinal, behavioral, or factual in
        nature—fulfills its intended purpose. The method relies on interviews with individuals
        who are specifically recruited. These individuals are presented with survey questions in
        much the same way as survey respondents will be administered the final draft of the
        questionnaire. Cognitive interviews are conducted before data collection (pretesting),
        during data collection, or even after the survey has been administered, as a quality
        assurance procedure. 13

41. For the cognitive interviews, I showed the respondents the draft price premium survey and
     asked for feedback on each survey question in the survey, including all of the choice screens
     in the conjoint survey. These cognitive interviews involved one-on-one dialogue between
     me and real consumers during which I showed them the actual survey questions and conjoint
     tasks on their computer screens and invited their feedback on the survey. I conduct cognitive

13
  Gordon B. Willis and Anthony R. Artino, Jr. What Do Our Respondents Think We're Asking?
Using Cognitive Interviewing to Improve Medical Education Surveys. J Grad Med Educ. 2013
Sep; 5(3): 353–356.
                                                                                                 19
      Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 20 of 29




   interviews as part of the best practices for survey development but ultimately because the
   survey respondents are the ultimate judge of whether the survey questions are clear,
   unbiased, and make sense to them as consumers who buy Tom’s of Maine toothpastes.
42. When I received feedback from these cognitive interviews respondents, I considered the
   information and made appropriate changes to the final design of the conjoint survey. Based
   on respondent feedback during the cognitive interviews,




                                                                                                20
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 21 of 29




46. My cognitive interview respondents confirmed that my conjoint survey provided a realistic
     replication of the marketplace for toothpaste products and that my selection of attributes
     (brand, flavor, product benefits, product descriptions, ingredients, and price) took into
     account the factors that were important to their consumer choices. My cognitive interviews
     verified that my survey included the various types of information that matter to consumers.
47. None of my cognitive interview respondents perceived my survey to be sponsored or funded
     for a litigation purpose or lawsuit. To the extent that respondents had an opinion, their
     general impressions was that the survey was sponsored by a toothpaste company. My notes
     from the cognitive interviews are in Attachment F.


                        INTERVIEW SAMPLE SIZE & DATA COLLECTION

48. I exceeded industry best practices for sample size by having completed interviews with 1,000
     U.S. consumers who purchased Tom’s of Maine toothpaste in the past 12 months. My
     calculation of the price premium associated with the “natural” claim is based on these 1,000
     respondents. Industry guidelines recommend having at least 150 respondents for a given
     segment participating in the conjoint survey and at least at least 300 conjoint interviews in total
     for robust quantitative research. 14 I exceeded the guidelines substantially by collecting 1,000
     interviews for the analysis. To collect the 1,000 completed interviews for the analysis, I
     initially asked 17,408 U.S. adults to take the online survey. I used the U.S. Census sample
     balancing controls to obtain a nationally representative sample of U.S. adults beginning my
     survey, after which I administered the screening questions to identify the 1,000 respondents
     that met my definition of the study target population. Twenty-nine percent of the interviews
     were conducted with respondents residing in the states of California, Florida, or New York.
49. Survey Questionnaire Programming and Survey Data Collection. I retained Research
     Now Survey Sampling Inc. (RNSSI) to provide me with the online survey vendor services
     for programming the questionnaire, providing the respondent sample, and for collecting the


14
   Bryan Orme, 2010, “Sample Size Issues in Conjoint Analysis.”
https://www.sawtoothsoftware.com/download/techpap/samplesz.pdf.

                                                                                                     21
      Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 22 of 29




   survey data. Based on my experience in the industry, the RNSSI online panel sample is
   regarded as among the most credible and reliable non-probability online panel having the
   necessary scale for this study, which involves collecting a substantial number of interviews
   on a relatively low-incidence consumer segment. RNSSI programmed my survey
   questionnaire into an online survey under my active supervision. The actual survey data
   were collected using survey software and servers operated by RNSSI.
50. Steps Taken to Disguise Survey Objectives from the Respondents. I took certain steps to
   avoid a potential risk for the reliability of the study that would result from respondents
   answering the survey questions strategically to either help or hurt Defendants’ interests. I
   camouflaged the survey objectives to address the risk of strategic responses. First, with
   respect to the screening section of the survey, my first screening question included a wide
   variety of personal care product types and then a wide range of oral care product brands. By
   casting a wide net for the types of personal care products and toothpaste brands in my survey
   questions, I disguised the research objectives from the respondents. From my cognitive
   interviews with respondents, I understand that these questions effectively disguised the
   survey objectives. I asked respondents at the end of my cognitive interviews about their
   opinion regarding which organization or type of organization is paying for the study.
   Respondents perceived that the survey was part of a market research study being conducted
   by one of the toothpaste companies.
51. Pretest Survey. After the completion of the cognitive interviews and having made the
   changes to the questionnaire resulting from the cognitive interviews, I conducted a pretest to
   test the price premium survey with a representative sample of members of the study target
   population. The pretest survey is, in a sense, a dress rehearsal for the data collection. The
   pretest was conducted online using the same sampling and data collection procedures that I
   subsequently employed for the full data collection. I conducted the pretest for the following
   purposes: (i) for quality control and quality assurance testing of the survey instrument, (ii) to
   validate that the survey questionnaire was programmed correctly to my specifications, (iii) to
   identify any survey questions that were unclear to respondents, and (iv) to analyze the data to
   identify any problems, such as unexpected missing data. On June 4, 2018, I completed 203
   interviews interviews with pretest respondents. I paused the data collection so that I could
   review the collected survey interview data. I determined that the survey questionnaire was

                                                                                                   22
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 23 of 29




     functioning appropriately and that the survey data were reliable. I authorized RNSSI to
     resume the data collection on June 5. The data collection was completed on June 8, 2018.
52. The marginal statistical frequencies for the close-ended survey questions, the raw survey
     data, and codebook are included as Attachments G, H, and I, respectively.


                   METHODOLOGY FOR THE PRICE PREMIUM ANALYSIS

53. I conducted the analysis of the conjoint data using a market simulation tool produced by
     Sawtooth Software, the industry leader in market research for conjoint data collection and
     analysis software. Sawtooth’s authors explain that:

         the simulator is used to convert raw conjoint (partworth utility) data into something much
         more managerially useful: simulated market choices. Products can be introduced within a
         simulated market scenario and the simulator reports the percentage of respondents projected
         to choose each product. A market simulator lets an analyst or manager conduct what-if
         games to investigate issues such as new product design, product positioning, and pricing
         strategy. Market simulators are commercially available or can be constructed using
         spreadsheet programs. 15

54. In short, a market simulation tool is a “choice laboratory” for testing multiple real-world
     possibilities (e.g., the price premium paid estimates for products with and without the
     challenged claims) and supports the estimation of preferences across consumer segments.
55. With respect to the analysis tools needed to analyze the survey data, the raw data created by a
     conjoint survey is fundamentally different from a non-conjoint survey data obtained through
     a direct-questioning methodology that is typical in a marketing or public opinion survey. In a
     conventional survey data set, survey answers such as “yes” and “no” are coded into “1” and
     “2,” making possible a straightforward count of survey responses. No “modeling” of the data
     is required to draw inferences. In contrast, a conjoint study leads to a set of utilities or part-
     worths that quantify the value respondents’ place on each level of each attribute (e.g., for
     each price level for the price attribute). To draw inferences from the utility data, conjoint
     analysis leverages Bayesian statistics (technically, Hierarchical Bayesian modeling) to


15
   Bryan Orme, Sawtooth Software, on “Market Simulators for Conjoint Analysis.”
https://www.sawtoothsoftware.com/download/techpap/introsim.pdf. Also, Joel Huber et al.,
2006. “Dealing with Product Similarity in Conjoint Simulations.”

                                                                                                      23
        Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 24 of 29




     provide individual respondent-level models. The price premium survey results presented in
     my declaration are calculated using a market simulator employing Hierarchical Bayesian
     models developed in the Sawtooth Software system. 16 RNSSI, the survey vendor that
     programmed my conjoint survey and collected the data from its online panel, created the
     market simulator under my direction using the Sawtooth software (Sawtooth Lighthouse
     Version 9.5.3 to estimate the part worth utilities). The market simulator that I used to
     calculate the price premium is based on a share of preference model. 17
56. The market simulation provides a statistically robust estimate of the price premium that
     purchasers paid as a result the challenged “natural” claim as a fraction of the total price paid
     by consumers for the Tom’s of Maine toothpaste products. For instance, a price premium of
     10% for a challenged claim on a toothpaste product sold for $4.00 is the same as stating that
     $0.40 of the product price is attributable to the premium paid for the challenged claim. In
     this example, the purchaser would need to be presented a 10% discount for the product
     without the challenged claim to have the same market value as the product with the
     challenged claim.
57. The design of my conjoint survey and my market simulator allowed me to calculate the price
     premium attributable to the challenged label for the marginal consumer, that is, the additional
     price that the marginal consumer would pay for the product with the “natural” claim. As
     explained by Nobel Prize winner Daniel McFadden and his co-authors, the price premium of
     the “infringing feature” (in this case, the challenged “natural” claim) is the same as the
     willingness to pay of the marginal consumer that can be identified by offering respondents a
     “no buy” option in the conjoint survey. 18 I provided respondents such a “no buy” option in
     the form of a “none of these” option in the choice sets shown the respondents in the price
     premium survey. By using this procedure, and by further taking into account the supply-side


16
  Sawtooth Software Technical Paper Series, 2009, “The CBC/HB System for Hierarchical
Bayes Estimation.” Sawtooth Software Technical Paper Series, 2017, “The CBC System for
Choice-Based Conjoint Analysis.”
17
   Orme, Bryan K. and Kejth Chrzan. 2017. Becoming an Expert in Conjoint Analysis. Sawtooth
Software Inc. Chapter 14. Orme, Bryan K. “Market Simulators for Conjoint Analysis.” Chapter
10 in Bryan Orme’s Getting Started with Conjoint Analysis.
18
   Lisa Cameron, Michael Cragg and Daniel McFadden, “The Role of Conjoint Surveys in
Reasonable Royalty Cases,” Law360, October 16, 2017.

                                                                                                    24
         Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 25 of 29




      factors as discussed above, I identified the marginal consumer as a Tom’s of Maine
      toothpaste consumer who is indifferent between the market price of the toothpaste with the
      “natural” claim and the same product without the challenged claim.
58. To produce reliable and conservative estimates of value, I purposely made an analytic
      assumption that results in minimum estimates of the price premium paid as a result of the
      challenged claim.




                                           Because consumers as economic actors are sensitive to
      the price (with lower valuations for the product as the price increases), using the highest price
      points available for the market simulation produces conservative, minimal estimates of the
      price premiums. Therefore, I have made the conservative adjustment in my reporting of the
      price premium by using the highest price point shown the respondents in my price premium
      survey.
59.




                                                                                                    25
         Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 26 of 29




60. My market price premium statistic, which is based on the above-noted assumptions in the
      market simulation, are accurately generalizable to all of Defendants’ toothpaste products.
      Indeed, they provide a conservative, minimum estimate of the market price premium paid by
      the proposed class for Tom’s of Maine toothpaste products with the “natural” claim.
61. Based on my analysis of the data from the price premium survey and my expert judgment, I
      conclude that class members paid a market price premium that is solely attributable to the
      “natural” claim used by Defendants:


Price Premium Solely Attributable to the “Natural” Claim on Tom’s of Maine Toothpastes

                                            Price Premium /          Price
                             No.
                                             Product Price         Premium
                         Respondents
                                                                    Percent




62.




63. To enable replication of prime premium estimate, the conjoint survey data (part-worth
      utilities) and market simulator itself are included as Attachments J and K, respectively.




                                                                                                   26
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 27 of 29




                                           CONCLUSION
64. I drew on my 18 years in designing and conducting online surveys and my 25 years of
   experience in survey research to design and produce a reliable price premium survey. I
   followed a rigorous protocol for developing the survey questionnaire using cognitive
   interviews and pretesting. I carried out a series of quality control and quality assurance
   measures to confirm that the respondents understood the survey questions. I designed the
   survey sample to identify a representative sample of Tom’s of Maine toothpaste consumers.
   I processed, analyzed, and reported on the survey data based on my experience and expert
   judgment.
65. In my expert opinion, my survey provides a reliable and accurate measurement of the extent
   to which there is a marketplace price premium attributable to the challenged “natural” claim
   for the proposed class of Tom’s of Maine toothpaste consumers.
66. In my expert opinion, the results from my cognitive interviews and price premium survey
   establish that the “natural” claim is material to the purchasing decisions of Tom’s of Maine
   toothpaste consumers by communicating that the toothpaste product is made using natural
   ingredients.
67. While I designed the price premium survey to provide data for the calculation of any
   economic damages suffered by the proposed class of Tom’s of Maine toothpaste consumers,
   it is my expert opinion that I could apply my price premium survey methodology to
   consumers of Tom’s of Maine deodorant products, providing reliable data on any economic
   loss caused by Defendants’ use of the “natural” claim on their deodorant products. If
   requested by Plaintiffs’ counsel, I would conduct my price premium survey of the
   Defendants’ deodorant products using the same methodology and analytic approach that I
   described in this declaration and expert report, with appropriate changes to the sampling
   protocol and to the selection of attributes and levels for the conjoint survey.
68. The facts and data that I considered for developing the price premium survey and my
   opinions in this report are cited herein and listed in my attached list of considered materials.
   I reserve the right to modify my opinions if I am provided additional information, and to
   supplement them if necessary to respond to criticisms or objections from the opposing party.

_____________________________________________________________________


                                                                                                  27
       Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 28 of 29




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge. Executed in Redwood City,
California on June 15, 2018.




       ________________________________________________
       J. MICHAEL DENNIS, PH. D

       JUNE 15, 2018
       ________________________________________________
       DATE




                                                                                             28
    Case 1:16-cv-08364-KMW Document 111 Filed 02/21/20 Page 29 of 29




                            List of Attachments



A   Curriculum Vitae of J. Michael Dennis, Ph.D.

B   Local Market Scan of Retail Pricing




L   List of Considered Materials




                                                                       29
